868 So. 2d 682 (2004)
Stephen AUMENT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-2146.
District Court of Appeal of Florida, Fifth District.
April 2, 2004.
James B. Gibson, Public Defender, and George D.E. Burden, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Angela D. McCravy, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
In this Anders[1] appeal, we find no preserved reversible error apparent on the face of the record. However, we do note that in Brevard County circuit court case No. 02-68939, the judgment in count I, imposing a seventeen-year prison term followed by five years of probation, fails to comply with the court's oral pronouncement of a ten-year prison term followed by five years probation. We are unable to direct the trial court to correct that error as the issue was not preserved for review by the filing of a timely motion to correct sentence pursuant to Florida Rule Criminal Procedure 3.800(b). See e.g. Highberger v. State, 863 So. 2d 1256 (Fla. 5th DCA 2004); Polite v. State, 847 So. 2d 1156 (Fla. 5th DCA 2003).
Accordingly, we affirm the defendant's convictions and sentences without prejudice to file a timely postconviction motion to correct the sentencing discrepancy.
AFFIRMED.
THOMPSON, ORFINGER and MONACO, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).